The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Granja (US 2012/0196375) in view of Ogura (US 2006/0159639) or Singer (US 2019/0105250) and Further in view of Uchiyama (Biomedical Chromatography 2001).  In the patent publication with respect to claim 1, Granja teaches a method for determining the presence of an odorous material on a fabric (see at least the abstract and paragraphs [0003], the "invention is directed to the use of indicator materials, such as fluorescent indicator materials, for detecting or visualizing organic laundry soils, particularly those that tend to be invisible to the naked eye, such as sebum, perspiration, biological soils, odor-causing soils/stains and tannins"; [0094], the soil is a synthetic or natural soil; [0096], sebum and odorless composition of wax monoesters, triglycerides, free fatty acids, squalene, and other components such as cholesterol esters and cholesterol whose bacterial breakdown can produce odors; [0097], perspiration is the production .
In the patent Ogura teaches a pseudo body odor composition including A) at least one compound selected from A-1) hydroxyalkynyl carboxylic acids having 5 to 8 carbon atoms and A-2) alkenyl carboxylic acids having 5 to 8 carbon atoms and one double bond; B) at least one kind selected from fatty acids having 2 to 24 carbon atoms; and C) at least one kind selected from aldehydes having 2 to 13 carbon atoms (see at least the abstract and paragraphs [0018]-[0026]).  Paragraphs [0052]-[0067] add further description and explanation of the various compounds used in the body odor composition.  Tables 2 and 3 give several examples of pseudo 
In the patent publication Singer teaches synthetic compositions for body odor modelling which reconstitute human body odors, especially those arising from axillary perspiration (see at least paragraph [0001]).  Paragraphs [0006]-[0010] teach that the artificial sweat odor compositions include a solvent and i) at least an alkenoic acid compound having 2-10 carbon atoms, ii) at least a saturated aliphatic carboxylic acid compound having 2-15 carbon atoms, and optionally iii) at least one saturated aliphatic hydroxyl carboxylic acid compound having 3-10 carbon atoms, and/or iv) at least one mercapto-alkanol compound having 2-10 carbon atoms.  Paragraphs [0012]-[0016] teach that in a preferred artificial sweat odor composition, the compounds in groups i) to iv) can be selected from i) 7-octenoic acid, 3-methyl-2-hexenoic acid; ii) isovaleric acid, 2-methyl butyric acid, hexanoic acid, octanoic acid, nonanoic acid, 4-ethyl octanoic acid, decanoic acid, undecanoic acid, butyric acid, propionic acid, acetic acid; iii) 3-hydroxy-3-methylhexanoic acid, lactic acid; iv) 3-mercapto-3-methyl-1-hexanol, 3-mercapto-1-hexanol.  Paragraphs [0017]-[0019] teach a more specific artificial sweat odor composition including i) at least 3-methyl-2-hexenoic acid as alkenoic acid compound, and ii) at least a mixture consisting of isovaleric acid, hexanoic acid, octanoic acid, nonanoic acid, 4-ethyl octanoic acid, decanoic acid, butyric acid as saturated aliphatic carboxylic acid compounds.   
In the paper Uchiyama reviewed fluorogenic and fluorescent labeling reagents having a benzofurazan (2,1,3-benzoxadiazole) skeleton such as 4-fluoro-7-nitro-2,1,3-benzoxadiazole (NBD-F), 4-N,N-dimethylaminosulfonyl-7-fluoro-2,1,3-benzoxadiazole (DBD-F), 4-aminosulfonyl-7-fluoro-2,1,3-benzoxadiazole (ABD-F), ammonium 7-fluoro-2,1,3-benzoxadiazole-4-sulfonate (SBD-F), 4-hydrazino-7-nitro-2,1,3-benzoxadiazole (NBD-H), 4-N,N-dimethylaminosulfonyl-7-hydrazino-2,1,3-benzoxadiazole (DBD-H), 4-nitro-7-N-piperazino-2,1,3-benzoxadiazole (NBD-PZ), 4-N,N-dimethylaminosulfonyl-7-N-piperazino-2,1,3-benzoxadiazole (DBD-PZ), 4-(N-chloroformylmethyl-N-methyl)amino-7-N,N-dimethylaminosulfonyl-2,1,3-benzoxadiazole (DBD-COCl) and 7-N,N-dimethylaminosulfonyl-4-(2,1,3-benzoxadiazolyl) isothiocyanate (DBD-NCS) relative to their reactivity, fluorescence characteristics, sensitivity and application to analytes.  The second paragraph of the introduction on page 295 teaches that among known derivatization reagents, the compounds with a benzofurazan (2,1,3-benzoxadiazole) skeleton have the following advantages: i) large Φ values 
With respect to claim 1, it would have been obvious to one of ordinary skill in the art to have substituted/incorporated the benzofurazan reagents taught by Uchiyama into the Ganja method because of their sensitivity and selectivity as taught by Uchiyama and their ability to react with carboxylic acids such as fatty acids and aldehydes and ketones as taught by Uchiyama and the expected presence of such compounds in odor modeling sweat compositions as taught by Ogura and Singer.  
With respect to claims 3-8, Ganja teaches the detection of carboxylic acids, aldehydes and ketones on the fabric but do not teach the specifically claimed indicators for that purpose, the activation step or the specific wavelengths.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use 4-hydrazino-7-nitrobenzofurazan (NBD-H) in the Granja method when the 
With respect to claim 9, Granja teaches producing a plurality of stains as required by the experimental design with at least 5 per product being advised to give some statistical relevance to the result (see paragraph [0176]).  Paragraph [0175] teaches application of 500 microliters of a sebum solution as a suggestion.  However, other amounts can be used depending on desired stain size and dilution.  Paragraph [0131] teaches that once the fabric is coated with the indicator material, it is placed under an ultraviolet light.  The ultraviolet light is turned on.  If there is organic material on the fabric, it will fluoresce and appear to the viewer, although the organic material would not normally be seen under normal light.  In one embodiment, the color and/or wavelength change is not perceptible to the naked eye and is only is perceptible when the fabric is exposed to ultraviolet light.  The color and/or wavelength change visible to the naked eye when the fabric is exposed to ultraviolet light can be qualitatively examined, for example by photography of the fabric upon exposure to ultraviolet light; quantitative comparisons can then be made between fabrics or fabric swatches regarding the difference in fluorescence intensity (brightness) or wavelength (color, e.g., using digital photographic analysis).  Thus application of multiple stains and appropriate processing are either taught by Granja or would have been obvious to one of ordinary skill in the art at the time the application was filed.  
With respect to claim 10, Granja teaches forming an indicator solution including the indicator at least partially dissolved a solvent; and applying the indicator solution to the fabric (paragraphs [0184]-[0194] teach the preparation of a fluorescent indicator solution and its application to fabrics, garments, pillowcases, or sheets).  

With respect to claim 13, the obviousness of claims 3-4 above sows the obviousness of claim 13.  
With respect to claim 15, example 3, paragraph [0202]-[0218]) teach a method for determining the efficacy of a laundry product using the methods of examples 1 and 2 (paragraphs [0147]-[0201]), said method comprising the steps of: applying an odorous material to first and second fabrics; applying an indicator to each of the first and second fabrics with the indicator being a benzofurazan; tagging the odorous material on each of the first and second fabrics with the indicator; washing the first fabric utilizing a laundry product; exposing each of the first and second fabrics to a light at a predefined wavelength to produce fluorescence of the tagged odorous material on each of the first and second fabrics; observing the fluorescence of the tagged odorous material on each of first and second fabrics; and comparing the fluorescence of the observed first and second fabrics (also see paragraph [0022]-[0033] and [0077]-[0088]).  The discussion above with respect to claim 1, shows the obviousness of using benzofurazans as the indicator in the method of claim 15.  
With respect to claim 17, the obviousness of claims 3-4 above sows the obviousness of claim 17.  
With respect to claims 18-20, the discussion above with respect to claim 9 shows the obviousness of claims 18-20.  
Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Granja in view of Ogura or Singer and further in view of Uchiyama as applied to claims 1, 11 and 15 above, and further in view of Yoshioka (Sensors and Actuators B 2015).  Granja teaches that the indicator solution can include multiple indicators (see paragraph [0120], the indicator materials can be used alone or in combination) and the measurement of fluorescence with an instrument such as a spectrophotometer at specific wavelengths (see paragraphs [0199]-[0201]) but does not teach the use of a bandpass filter for that purpose.  
In the paper Yoshioka teaches multispectral fluorescence imaging for odorant discrimination and visualization.  Fluorescent dyes with different excitation/emission spectra were mixed into agarose gel to prepare a multiple probe sensing film.  Odorants remained in 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a multispectral imaging system with bandpass filters as described by Yoshioka because of the possible use of different indicators as taught by Granja and the advantage/ability of detecting emission from multiple indicators as taught by Yoshioka for the multispectral imaging system.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to detecting odors/chemicals on fabrics and/or testing of laundry compositions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797